Citation Nr: 1026895	
Decision Date: 07/19/10    Archive Date: 07/28/10	

DOCKET NO.  04-38 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for lumbar spine strain.   

2.  Entitlement to service connection for bilateral hip strain.   

3.  Entitlement to service connection for bilateral tibial shaft 
stress reaction, to include bilateral knee stress reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to 
September 2003.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  

Upon review of this case, it is clear that the Veteran has chosen 
not to perfect his appeal regarding the issue of service 
connection for a positive tuberculosis test.  Moreover, in a 
rating decision of August 2005, the RO granted service connection 
for a hiatal hernia with mild distal erosive esophagitis (claimed 
as gastroesophageal reflux disease).  Accordingly, those issues 
are not on appeal before the Board.  

This case was previously before the Board in May 2006 and 
December 2008, on which occasions it was remanded for additional 
development.  That development has now been accomplished, and the 
mandates of the remand have been substantially complied with.  
The case is once more before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine strain as likely as not had its 
origin during his period of active military service.  

2.  The Veteran does not currently suffer from chronic bilateral 
hip strain.  

3.  The Veteran does not currently suffer from bilateral tibial 
shaft stress reaction (to include bilateral knee stress 
reaction).  


CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine strain was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  

2.  Chronic bilateral hip strain was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

3.  Chronic bilateral tibial shaft stress reaction (to include 
bilateral knee stress reaction) was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims folder, which includes his 
multiple contentions, including those offered during the course 
of a hearing before the undersigned Veterans Law Judge in 
October 2008, as well as service treatment records, and both VA 
and private treatment records and examination reports.  Although 
the Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for lumbar 
spine strain, as well as for bilateral hip strain, and bilateral 
tibial shaft stress reaction (to include bilateral knee stress 
reaction).  In pertinent part, it is contended that all of those 
disabilities had their origin during the Veteran's period of 
active military service.  

In that regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection is also possible 
for any disease diagnosed after discharge from service, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed inservice disease or 
injury and the current disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).

Lumbar spine

In the present case, service treatment records disclose that, on 
a number of occasions in service, the Veteran complained of low 
back pain.   

At the time of a VA general medical examination in August 2003, 
just prior to the Veteran's discharge from service, it was noted 
that the Veteran's active duty medical record was available, and 
had been reviewed.  When questioned regarding his low back pain, 
the Veteran indicated that his problem had begun in 2000, at 
which time he experienced the gradual onset of nonradiating low 
back pain.  According to the Veteran, this pain became worse with 
extreme physical activity, resulting in some difficulty sleeping.  
Current symptoms consisted of constant low back soreness, though 
the Veteran was usually able to sleep.  Treatment consisted of 
muscle relaxant medication.  After physical examination, the 
pertinent diagnoses noted were lumbar strain by history, with 
negative examination.  

VA outpatient treatment records covering the period from 
August 2004 to December 2005 and  private medical records 
covering the period from October 2008 to June 2009 show treatment 
for continued back pain.  

At the time of a recent VA medical examination in June 2009, it 
was noted that the Veteran's claims folder was available, and had 
been reviewed.  When questioned regarding his lumbar spine 
condition, the Veteran indicated that his problems had begun 
around or about 2002.  The Veteran complained of worsening low 
back pain which was constant and felt like a "muscle spasm."  
After examination, the pertinent diagnosis noted was lumbar spine 
muscle strain, "all normal exam and X-rays."  In the opinion of 
the examiner, after reviewing the file and examining the Veteran, 
there was "no evidence" to confirm that any of the Veteran's 
pathology occurred during his time in the military.  Accordingly, 
the examiner was of the opinion that it was "less likely than 
not" or "less than 50 percent" the case that the disabilities in 
question were "service-connected conditions."  

In evaluating the Veteran's claims, the Board has the duty to 
assess the credibility and weight to be given to the evidence.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  In evaluating the probative value of medical 
statements, the Board looks at factors such as a health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App.279, 284 (1997).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file, and the thoroughness and 
detail of the opinion.  See Hernandez-Toynes v. West, 11 Vet. 
App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the United States Court of Appeals for Veterans Claims 
(Court) found that guiding factors in evaluating the probative 
value of a medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was a product of 
reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to the 
facts of the case.  Id.  Significantly, the Court further 
indicated that the claims file "is not a magical or talismanic 
set of documents, but rather a tool to assist VA examiners to 
become familiar with the facts necessary to form an expert 
opinion to assist the adjudicator in making a decision on a 
claim."  Id.  

As regards the Veteran's low back disability, the Board finds 
that the Veteran's disability as likely as not had its origin 
during the Veteran's period of active military service.  
Significantly, "lumbar spine muscle strain" was the sole 
disability noted following the June 2009 VA examination.  
Moreover, and as noted above, on a number of occasions during the 
Veteran's period of active military service, he received 
treatment for what was described as "chronic" low back pain.  
Significantly, since the time of the Veteran's discharge, he has 
consistently complained of and received treatment for what has 
variously been described as lumbar strain and/or lumbar spine 
muscle strain.  Moreover, as recently as December 2009, the 
Veteran has continued to receive treatment for his ongoing low 
back pain.  Based on the aforementioned, and with the resolution 
of all reasonable doubt in the Veteran's favor, the Board is of 
the opinion that his current lumbar spine strain did, in fact, 
have its origin during the Veteran's period of active military 
service.  Accordingly, an award of service connection for lumbar 
spine strain is in order.  

Hips and Shin Splints

However, a review of the record demonstrates that a preponderance 
of the evidence is against the Veteran's claims for service 
connection for bilateral hip strain and bilateral tibial shaft 
stress reaction (including bilateral knee stress reaction).  The 
competent and credible evidence fails to show current disability 
of the hips, shins, and knees.

Service treatment records disclose that, on a number of occasions 
in service, the Veteran complained of knee and shin pain, 
culminating in diagnoses of distal tibial tendinitis, 
patellofemoral syndrome/shin splints, iliotibial band tightness, 
and retropatellar pain syndrome.  Significantly, while in a 
service treatment record of March 2003, it was noted that a 
follow-up bone scan had shown some increased uptake in the 
Veteran's left hip, the Veteran had no symptoms of any left hip 
disability.  

On VA general medical examination in August 2003, it was noted 
that the Veteran's active duty medical record was available, and 
had been reviewed.  When questioned regarding his hip pain, the 
Veteran once again indicated that his problems had begun in 2000.  
Reportedly, the Veteran's hip pain began as a gradual onset of 
dull pain in the bilateral hips when running and walking, or 
after prolonged sitting.  According to the Veteran, he 
experienced frequent bilateral hip soreness, in particular, when 
getting up from a chair.  However, he was not currently receiving 
any treatment for his hip pain.  When questioned regarding his 
knee problems, the Veteran indicated that, while running during 
basic training, he felt his left knee "pop," following which he 
"hit the floor."  According to the Veteran, at that time, he 
experienced pain of ten on a scale of one to ten.  When 
questioned regarding his right knee, the Veteran indicated that, 
unlike the left knee, he had suffered no injury.  Rather, his 
right knee had just become sore, especially, when squatting.  
When questioned regarding his shin splints, the Veteran once 
again indicated that his problem began in 2000, while running in 
basic training.  However, according to the Veteran, the pain went 
away following the cessation of physical activity.  Current 
symptoms consisted of soreness in the Veteran's shins when 
walking a distance greater than two miles, or standing for more 
than ten minutes.  Treatment consisted of medication.  After 
physical examination, the pertinent diagnoses noted were 
bilateral hip strain by history, with mildly positive 
examination; bilateral knee stress reaction by bone scan, 
negative examination; and bilateral tibial shaft stress reaction 
by bone scan.  

VA outpatient treatment records from August 2004 to December 2005 
show treatment for hip, and knee pain, while private medical 
records from October 2008 to June 2009 show treatment for 
continued knee pain.  However, radiographic studies of both knees 
conducted in October 2008 were entirely within normal limits.  
Significantly, while following treatment in November 2008, the 
Veteran received a diagnosis of a torn medial meniscus in both 
knees, in conjunction with a "popping" iliopsoas tendon in the 
right hip, on magnetic resonance imagining the following month, 
there was noted only a one centimeter cyst along the posterior 
horn of the medial meniscus, with no evidence of any obvious 
tear.  

At VA medical examination in June 2009, it was noted that the 
Veteran's claims folder was available, and had been reviewed.  
Regarding his tibia, knee, and hip problems, the Veteran 
indicated that, in his opinion, all these conditions were 
"associated."  The Veteran described his pain as going up the 
anterior aspect of his shin extending to his hips.  However, he 
once again denied any aggravating or alleviating factors.  After 
physical examination, the pertinent diagnosis noted was no 
evidence of additional specific tibial, knee, or bilateral hip 
pathology noted, "all normal exam and X-rays."  In the opinion of 
the examiner, after reviewing the file and examining the Veteran, 
there was "no evidence" to confirm that any of the Veteran's 
pathology occurred during his time in the military.  Accordingly, 
the examiner was of the opinion that it was "less likely than 
not" or "less than 50 percent" the case that the disabilities in 
question were "service-connected conditions."  

As demonstrated above, a preponderance of the evidence is against 
the Veteran's claims for service connection for bilateral hip 
strain and bilateral tibial shaft stress reaction (including 
bilateral knee stress reaction).  The Board concedes that, during 
service, the Veteran received treatment for what was variously 
described as shin splints and/or bilateral distal tibial 
tendinitis, as well as right and left retropatellar/femoral pain 
syndrome, and/or iliotibial tightness.  However, as of the time 
of the aforementioned VA general medical examination in 
August 2003, there was noted only a history of bilateral hip 
strain, accompanied by a negative clinical examination.  
Bilateral knee and tibial shaft stress reactions were noted only 
by bone scan, once again, with a negative clinical examination.  
More importantly, following the aforementioned VA examination in 
June 2009, which examination, it should be noted, involved a full 
review of the Veteran's claims folder, it was the opinion of the 
examiner that there was "no evidence" of specific tibia, knee, or 
bilateral hip pathology, as demonstrated by a normal clinical 
examination and normal radiographic studies.  

The Board has taken into consideration the Veteran's contentions 
regarding the nature and etiology of his claimed bilateral hip 
strain and bilateral tibial shaft stress reaction (including 
bilateral knee stress reaction).  However, pain alone, absent a 
diagnosed or underlying malady or condition, is not a disability 
for which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  VA examination in June 2009 
resulted in no evidence of additional specific tibial, knee, or 
bilateral hip pathology, "all normal exam and X-rays."  
Following a full review of the entire pertinent evidence of 
record, including the aforementioned opinion of a VA physician 
(who provided reasons and bases for his medical opinion, and 
pointed to the evidence which supported that opinion), and absent 
evidence of chronic disability, the Board is unable to reasonably 
associate the Veteran's claimed bilateral hip strain or bilateral 
tibial shaft stress reaction (including bilateral knee stress 
reaction) with any incident or incidents of his period of active 
military service.    

Additionally, the Board acknowledges the Veteran's statements and 
testimony, and that of his spouse, regarding the origin of his 
claimed hip strain and tibial shaft stress reaction.  However, 
the Board rejects those assertions to the extent that they seek 
to diagnose current disabilities and etiologically relate those 
disabilities to his period of active military service.  As lay 
persons, neither the Veteran nor his spouse is competent to 
render a diagnosis in a case of such medical complexity such as 
this case and create the requisite causal nexus for the 
disabilities in question.  Rather, evidence that requires medical 
knowledge must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education, none of 
which the Veteran or his spouse have.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

Accordingly, service connection for bilateral hip strain and 
bilateral tibial shaft stress reaction must be denied.




Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must (1) inform the Veteran about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the Veteran about the 
information and evidence that VA will seek to provide; and (3) 
inform the Veteran about the information and evidence he is 
expected to provide.  

The VCAA notice requirements have been satisfied by 
correspondence dated in September 2003 and August 2005, as well 
as May 2006 and January 2009.  In that correspondence, VA 
informed the Veteran that, in order to substantiate his claims 
for service connection, the evidence needed to show that he had a 
current disability, a disease or injury in service, and evidence 
of a nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that 
it did not affect the essential fairness of the adjudicatory 
process.  Based on a review of the entire file, it is clear that 
the Veteran had a full understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting from 
error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by an Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  The 
Veteran was also apprised of how disability ratings and effective 
dates are assigned if service connection is warranted.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.  As noted above, the examination 
reports are adequate for adjudicative purposes.  The examiners 
reviewed the Veteran's claims file, recorded pertinent findings 
and rendered complete opinions based on the record and sound 
medical principles.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. 
App. 193 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Service connection for lumbar spine strain is granted.  




Service connection for bilateral hip strain is denied.  

Service connection for bilateral tibial shaft stress reaction, to 
include bilateral knee stress reaction, is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


